UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1131



WILLIE H. MITCHELL, JR.,

                                               Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-02-4)


Submitted:    March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie H. Mitchell, Jr., Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Barbara Dickerson Kocher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Willie H. Mitchell, Jr., appeals the district court’s order

denying review of the Commissioner of Social Security’s denial of

Supplemental Security Income benefits. Mitchell contends only that

the    district    court   overlooked         the    Commissioner’s    failure   to

consider the report of a consultative physician as required by

Social Security Ruling 96-6p (“SSR 96-6p”).                 We affirm.

       This   court    reviews    the   Commissioner’s        final   decision    to

determine whether it is supported by substantial evidence and

whether the correct law was applied.                Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995). Because the Commissioner’s decision indicates

that the opinion of the consultative physician was considered and

provides reasons for the weight accorded to that physician’s

report, we find no violation of SSR 96-6p.                        See 20 C.F.R. §

416.927(f) (2002).

       Accordingly, we affirm the district court’s order denying

judicial review of the Commissioner’s decision.                   We dispense with

oral    argument      because    the    facts       and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                          AFFIRMED




                                          2